COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, Frank and Senior Judge Bray
Argued at Chesapeake, Virginia


EDDIE ARNOLD TAYLOR, JR.
                                         MEMORANDUM OPINION * BY
v.   Record No. 0735-02-1                 JUDGE RICHARD S. BRAY
                                              MARCH 4, 2003
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                 Charles D. Griffith, Jr., Judge

          Christian L. Connell for appellant.

          Eugene Murphy, Assistant Attorney General
          (Jerry W. Kilgore, Attorney General, on
          brief), for appellee.


     Eddie Arnold Taylor, Jr. (defendant) was convicted in a

bench trial of robbery, a violation of Code § 18.2-58.    On

appeal, he contends the Commonwealth failed to prove the force,

violence or intimidation requisite to the offense.    Finding no

error, we affirm the conviction.

     In accordance with well established principles, "[o]n

appeal, 'we review the evidence in the light most favorable to

the Commonwealth, granting to it all reasonable inferences

fairly deducible therefrom.'"   Archer v. Commonwealth, 26

Va. App. 1, 11, 492 S.E.2d 826, 831 (1997) (citation omitted).



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     Viewed accordingly, the record establishes that Diane

Anunziado had been shopping on the afternoon of March 25, 2001

and returned to her vehicle carrying two packages and her purse.

After opening the rear door of the car and placing the packages

on the seat, "[s]omebody came up behind" Anunziado and "pulled

. . . hard" on her purse.   Because she was holding the purse in

both hands, with the strap on her arm, Anunziado was "flung

around" "so hard it knocked off [her] sunglasses."   Once "spun

around" and "face-to-face" with defendant, Anunziado demanded,

"give back my blanking purse," but defendant instead "grabbed"

the purse and fled, with Anunziado in pursuit.

          The elements of robbery, a common law
          offense in Virginia, include a "'taking,
          with intent to steal, of the personal
          property of another, from his person or in
          his presence, against his will, by violence
          or intimidation'" which precedes or is
          "concomitant with the taking."

Jones v. Commonwealth, 13 Va. App. 566, 572, 414 S.E.2d 193, 196

(1992) (citations omitted).   "The touching or violation

necessary to prove [robbery] may be indirect, but cannot result

merely from the force associated with the taking."   Bivins v.

Commonwealth, 19 Va. App. 750, 752, 454 S.E.2d 741, 742 (1995)

(citation omitted).

     Thus, "conduct which is generally described as 'purse

snatching' is a larceny unless the evidence proves the accused

employed violence against the victim's person or used



                               - 2 -
intimidation."   Jones v. Commonwealth, 26 Va. App. 736, 739, 496

S.E.2d 668, 669 (1998).

          [T]here must be "additional circumstances at
          the time of the snatching tending to
          transform the taking from a larceny to a
          robbery." For example, these circumstances
          are present when a struggle ensues, where
          the victim is knocked down, or where the
          victim is put in fear — in other words,
          where the defendant employs violence or
          intimidation against the victim's person.

Winn v. Commonwealth, 21 Va. App. 179, 181-82, 462 S.E.2d 911,

912-13 (1995) (citations omitted).

     Here, Anunziado was violently "flung around" when defendant

forcefully pulled the purse from her hands and arm.    Once "spun

around," she looked defendant directly in the face as he finally

"grabbed" the purse from her person and fled.    Clearly, such

conduct constituted an assault upon Anunziado "unrelated to the

force necessary to remove the purse" and was sufficiently

violent to support the subject conviction.     Jones, 26 Va. App.

at 740, 496 S.E.2d at 670.

     Accordingly, we affirm the trial court.

                                                           Affirmed.




                               - 3 -